EXHIBIT 99.2 Joel P. Moskowitz Phil Bourdillon/Gene Heller Chief Executive Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. ISSUES REVISED FISCAL 2 EARNINGS GUIDANCE Cites Reduced Armor Shipments and Delays, Weakened Industrial Demand Costa Mesa, Calif. —June 9, 2009 — Ceradyne, Inc. (Nasdaq: CRDN) announced today revised revenue and earnings guidance for its fiscal year ending December 31, 2009 to approximately $0.70 per fully diluted share compared to the guidance range at the lower end of $1.60 as provided on April 28, 2009. This revised guidance does not include estimated pre-tax charges of between $11 million and $13 million to close its Bazet, France, manufacturing plant previously announced on May 19, 2009, or the impact of the acquisition announced earlier today of the business and assets of Diaphorm Technologies, LLC. The updated guidance reflects the impact of lower than anticipated armor shipments and further weakened industrial ceramic demand caused by the continuing current weak economic environment. Ceradyne estimates that its 2009 sales will be in the range of $420 to $440 million compared to the prior guidance range of $465 to $500 million also provided on April 28, 2009. Joel P.
